Citation Nr: 1200555	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-03 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for a nervous condition, to include anxiety and depression.  

The Board previously considered the issue as involving the question of whether new and material evidence had been received to reopen the claim.  In an October 1996 decision, the Board had denied entitlement to service connection for a psychiatric disorder.  Evidence received after that decision showed diagnoses, such as major depressive disorder and a history of schizophrenia.  A claim based on diagnoses not previously considered, constitutes a new claim that is decided on a de novo basis.  Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran's service treatment records show that in November 1980, he reported psychiatric treatment at a "Veterans Hospital" after an argument with his brother.  He reported treatment at that facility from "Dr. Remington."  It does not appear that records of this treatment have ever been requested.  These records are relevant to the claim, and VA has an obligation to request them.  38 U.S.C.A. § 5103A(b),(c) (West 2011).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, at 83.  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.

Upon entrance to active service, the Veteran did not report any psychiatric problems, nor were any found in his entrance examination.  Service treatment records, as just discussed, contain the Veteran's reports of psychiatric symptoms.  He was found to have a passive aggressive personality.  

In April 1982, a Medical Board concluded that the Veteran had a mixed personality disorder with passive-dependent, immature and histrionic features.  He was separated from service.

Social Security Administration (SSA) records include a September 1994 letter from Dr. S.G. noting the Veteran's report that the second of the Veteran's three nervous breakdowns occurred during military service.  VA treatment records from November 2007 reflect that the Veteran continued to have a psychiatric disability. 

A VA examination is required to determine whether the current psychiatric disability had its onset in service, or clearly and unmistakably preexisted and was not aggravated during active service; or is otherwise related to an event, injury, or disease incurred during active service.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records of the Veteran's VA hospitalization during 1980.  The Veteran should be asked to furnish any additional information that is needed to obtain these records.

Efforts to obtain these records must continue until it is reasonably certain that they do not exist or that further efforts would be futile.

If the records cannot be obtained, the Veteran should be informed of this fact, of the efforts made to obtain the records, and of any further actions that will be taken with regard to his claim.

2.  After obtaining available records of the 1980 VA hospitalization, schedule the Veteran for a VA examination to determine whether any current acquired psychiatric disability had its onset in service or is otherwise related to a disease or injury in service.  

The claims folder and copy of this remand must be available for review.  The examiner should indicate receipt and review in any report generated.  

The examiner should provide an opinion as to whether the in-service diagnoses of personality disorders were correct.

The examiner should state whether there is clear and unmistakable (undebatable) evidence that the current psychiatric disabilities preexisted the Veteran's entrance into active service on February 22, 1980.  

If there is clear and unmistakable evidence that a psychiatric disability pre-existed service, the examiner should state whether there is clear and unmistakable evidence that such disability was not aggravated (did not undergo a permanent increase in disability) during active service beyond the normal progression of the disorder.  

If any current psychiatric disability did not clearly and unmistakably pre-exist service, and was not clearly and unmistakably aggravated in service; the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability had its onset in active service; or is in any way related active service.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

3.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that they contain the information requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




